—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that County Court erred in failing to grant him youthful offender status on his convictions of attempted burglary in the third degree (Penal Law §§ 110:00, 140.20) and bail jumping in the second degree (Penal Law § 215.56). Defendant failed to preserve that contention for our review by failing “to object or to move to withdraw his plea[s] on this ground” (People v Granton, 236 AD2d 624, 625, lv denied 89 NY2d 1012; see, People v Wright, 269 AD2d 829, lv denied 94 NY2d 946, 950, 954). In any event, the court did not abuse its discretion in failing to adjudicate defendant a youthful offender (see, People v Williams, 204 AD2d 1002, lv denied 83 NY2d 973). (Appeal from Judgment of Genesee County Court, Griffith, J. — Attempted Burglary, 3rd Degree.) Present — Green, J. P., Pine, Hayes, Wisner and Scudder, JJ.